[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This is an appeal from a judgment of the Toledo Municipal Court that granted the motion for summary judgment filed by appellee Fifth Third Bank.  Pursuant to 6th Dist.Loc.App.R. 12(C), this case is assigned to the accelerated calendar.
On August 8, 2000, appellee Fifth Third Bank filed a complaint against appellant in Toledo Municipal Court to recover the balance due of $9,743.97 on a promissory note appellant had executed on January 18, 1998.  By judgment entry filed June 14, 2001, the trial court granted appellee's motion for summary judgment.
On appeal, appellant asserts that the trial court erred by denying his request to have a friend who is not a licensed attorney represent him in this action.  Appellant also asserts that the trial court did not have subject matter jurisdiction over this case because the same matter was currently being adjudicated in the Lucas County Court of Common Pleas, Domestic Relations Division.  Finally, appellant asserts that the trial court erred by granting appellee's motion for summary judgment.
Upon thorough review of appellant's pro-se brief, we find that appellant has failed to support his claimed errors with any relevant references to the trial court record or citations to  applicable legal authority.  Accordingly, appellant's first, second and third assignments of error are not well-taken.
On consideration whereof, this court finds that substantial justice was done the party complaining and the judgment of the Toledo Municipal Court is affirmed.  Costs of this appeal are assessed to appellant.
JUDGMENT AFFIRMED.
Fifth Third v. Allen L-01-1324
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
James R. Sherck, J., Mark L. Pietrykowski, P.J., JUDGES CONCUR.